

 
 
AMENDMENT NO. 2 TO
 
 
REGISTRATION RIGHTS AGREEMENT
 
THIS AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), is
entered into on June 5, 2008 by and between TXP CORPORATION, a Nevada
corporation (the “Company”), and YA GLOBAL INVESTMENTS, L.P. (F/K/A CORNELL
CAPITAL PARTNERS, L.P.) (the “Buyer”).
 
WHEREAS:
 
A. The parties hereto previously entered into that certain Registration Rights
Agreement dated as of March 30, 2007 and that certain Amendment No. 1 to the
Registration Rights Agreement dated as of December 13, 2007 (collectively, the
"Agreement").
 
B. The parties to the Agreement now desire to amend certain provisions set forth
in the Agreement as more fully described herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:
 
1. AMENDMENT OF SECTION 1(b). Section 1(b) of the Agreement is hereby amended
and replaced in its entirety with the following:
 
“(b) “Filing Deadline” means, with respect to the initial Registration Statement
required hereunder, the 30th calendar day following the date the Company
receives a written notice from the Buyer to the Company to file a Registration
Statement and stating the number of Registrable Securities to be included on
such Registration Statement (a “Filing Notice”); provided that, so long as the
Company has available adequate current public information as set forth in Rule
144(c) of the Securities Act, the earliest date on which the Buyer shall be
permitted to deliver a Filing Notice to the Company is July 7, 2008.”
 
2. EFFECT ON OTHER TERMS. This Amendment shall be deemed effective as of June 5,
2008, as if entered into on such date. All other terms set forth in the
Agreement shall remain unchanged and this Amendment and the Agreement shall be
deemed a single integrated agreement for all purposes.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to Registration
Rights Agreement to be duly executed as of day and year first above written.
 

 
COMPANY:
 
TXP CORPORATION
     
By: /s/ Michael C. Shores   
 
Name: Michael C. Shores
 
Title: Chief Executive Officer
     
BUYER:
 
YA GLOBAL INVESTMENTS, L.P.
 
By: Yorkville Advisors, LLC
 
Its: Investment Manager
     
By: /s/ Mark A. Angelo
 
Name: Mark A. Angelo
 
Its: President & Portfolio Manager

 